DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14,16-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/066718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 9,10,15 are objected to because of the following informalities:  In claim 9 line 10 “between an angle” should be “by an angle”. In claim 9 line 24 “an support” should be “a support”. In claim 10 line 3, “screws threads” should be “screw threads”. In claim 10 line 6 “and” should be deleted. In claim 15 line 3, “with respect a” should be “with respect to a”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 7 there is no antecedent basis for the term “the pinch-grip clip mount”. Claims 10-14 make reference to “The vent clip mount in accordance with claim 9” or “claim 13”, however claim 9 is drawn to a pinch-grip mount that also comprises a vent clip mount. As such it is unclear if claims 10-14 are meant to be drawn to the pinch-grip mount or a portion thereof. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,7,8,16,17,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao(US10648493) in view of Biondo(US9764693).
	[claims 1-4,16,17] Liao teaches a pinch-grip mount(fig 1) configured to hold a mobile device with respect to a support surface, the pinch-grip mount comprising a base(10), a pair of arms(21,22) movably extending from opposite sides of the base, each arm having a proximal end(at 31,32) slidable with respect to the base, a distal end(at 21,22) extending transverse with respect to the proximal end at an elbow(bend at end of 31,32), a pair of rollers(61,62) carried by the pair of arms and located at the distal ends of the pair of arms, a joint(with springs 51,52) between the proximal and distal ends of each arm having a pivot(shaft receiving 51,52), the distal end pivoting with respect to the proximal end about the pivot between a wider position with a greater distance between the pair of rollers, and a narrow position with a shorter distance between the pair of rollers(C9 L5-32), and a bias member(51,52) biasing the distal ends of the pair of arms and the pair of rollers to the narrow position. Liao however does not teach the use of a pair of opposing compressible pads carried by distal ends of the pair of arms, extending substantially from the pair of rollers to the base and having an exterior contact surface, and the pair of opposing pads comprising a tacky material with the exterior contact surface being a tacky surface and having a release liner removably disposed over the exterior contact surface of the opposing pads. Biondo teaches a similar mount for a mobile device that uses a pair of opposing compressible pads(40,50) having a tacky exterior contact surface to stabilize and prevent movement of a held mobile device(C4 L33-40) and a release liner removably disposed over the contact surface of the pads(C6 L48-
	[claim 7,21] further comprising in combination the mobile device, the pinch grip mount further comprising, the mobile device being positioned between the pair of arms, the tacky surface of the pair of opposing pads clinging to opposite lateral sides of the mobile device(when arranged as detailed above) and the distal ends of the pair of arms squeezing the mobile device therebetween(C9 L5-32). 
	[claim 8] Liao in view of Biondo further teach a method of using the pinch-grip mount detailed above, the method comprising pressing the mobile device against the pair of rollers causing the pair of rollers to displace to the wider position, and positioning the mobile device between the pair of arms and allowing the pair of arms to displace to the narrow position with the tacky surface of the pair of opposing pads clinging to the mobile device(C9 L33-46).
 
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Biondo as applied to claims 1 and 16 above, and further in view of Dang et al(US11014509).
	Liao in view of Biondo teaches a pinch-grip mount as detailed above. Liao and Biondo however do not teach the use of a wireless charger carried by the base. Dang teaches a similar pinch-grip mount with a wireless charger(154) carried by the base to provide charging to a held mobile device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a wireless charger with the pinch-grip mount of Liao in view of Biondo, as this would provide wireless charging to a supported mobile device, as taught by Dang. 

s 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Biondo as applied to claim 1 above, and further in view of Chen(CN206202159).
[claim 9] Liao in view of Biondo teaches a pinch-grip mount as detailed above, however Liao and Biondo do not teach the use of a vent-clip mount configured to secure the pinch-grip mount and the mobile device with respect to louvres of a vehicle air vent, the vent clip mount comprising: a twist key having a shaft with distal and proximal ends and defining an axis; a head carried at the distal end of the shaft and having a shape with a narrow dimension and a long dimension greater than the narrow dimension and oriented transverse to the narrow dimension; the twist key being selectively twistable about the axis of the shaft between an angle greater than zero and less than a full turn to selectively orient the head between: i) a pass orientation configured to be received between the louvres: and ii) a lock orientation configured transverse to the pass orientation and configured to be misaligned with respect to the louvres; an intermediate plate carried by the shaft and selectively displacable along the shaft towards the head of the twist key; a pad carried by the intermediate plate and opposing the head and having: i) a loose position further from the head, and ii) a tight position closer to the head; the pad being compressible and capable of having an induced indentation therein via the louvres in the tight position; and a support carried by the proximal end of the shaft. Chen teaches a similar mobile device mount with a vent clip mount configured to secure the pinch-grip mount and the mobile device with respect to louvres of a vehicle air vent, the vent clip mount comprising: a twist key having a shaft(8) with distal and proximal ends and defining an axis; a head(5) carried at the distal end of the shaft and having a shape with a narrow dimension and a long dimension greater than the narrow dimension and oriented transverse to the narrow dimension(as seen in figure 1); the twist key being selectively twistable about the axis of the shaft between an angle greater than zero and less than a full turn to selectively orient the head between: i) a pass orientation configured to be received between the louvres: and ii) a lock orientation configured transverse to the pass orientation and configured to be misaligned with respect rd paragraph from bottom) and capable of having an induced indentation therein via the louvres in the tight position; and a support(1) carried by the proximal end of the shaft. The vent clip allowing the mount to be attached to a vent in a car. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the vent clip mount of Chen with the pinch-grip mount of Liao in view of Biondo, as this would allow the mount to be attached to a vent in a car, and would merely be using known elements for their known functions. 
[claim 10] Chen further teaching the shaft having screw threads(fig 2), and a nut(9) carried by the shaft and having screw threads engaging the shaft, the nut being rotatable about the shaft and displacable along the shaft as the nut rotates, and the nut advancing the plate and the pad along the shaft and configured to press the pad against the louvres of the vehicle vent. 
[claim 11] Chen further teaching wherein a straight line distance parallel with the axis between the head and the pad varying across the pad, when the pad is compressed by the louvres. 
[claim 12] Chen further teaching where the plate having an aperture receiving the shaft therethrough(as seen in figure 1), the plate and the nut being separate and distinct from one another and movable with respect to one another. 

Allowable Subject Matter
Claims 5,13,14,15,18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above claim objections and 112 rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210309160, US10533699, US20190344725, US20190241129, US10259399, US9821724, US20170214260, US6138969, US5961083.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632